DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because they are inadequate for reproduction (text is too small, shading obscures text, or otherwise illegible; see 37 CFR 1.84 for standards for drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23, 24, 28, 29, 38, 39, 41 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “oligonucleotides” which are fragments of naturally occurring polynucleotides (i.e. the genomes of certain bacteria); note that a “positive reaction control”, as recited in claim 42, would also encompass fragments of naturally occurring polynucleotides. The courts have determined that fragments of naturally occurring polynucleotides are not patentable subject matter; see University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 USPQ2d 1241, 1244 (Fed. Cir. 2014). This judicial exception is not integrated into a practical application because the additionally recited elements (i.e. kits and instructions) does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because packaging reagents into kits was well-known, routine and conventional, as evidenced by Polansky (US 2004/0023207); see paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
Note that claims 24 and 39 were included in this rejection because, although recited as a “probe”, there is nothing markedly different compared to a fragment of naturally occurring DNA, whereas claims 25-27 and 36 were not included as the probes are recited as comprising detectable marker, fluorophore, quencher, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 28, 30, 31, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al (Braz J Infect Dis 20(4):335-341 (2016), IDS ref) in view of An et al (US 2003/0050470), Liskay et al (US 5,922,855), La Thangue et al (US 2002/0028487), Choi et al (US 2002/0061545), Hermanson et al (US 2004/0209241), Lo (Methods in Molecular Biology 336, Humana Press (2006)), Santa Lucia (Methods in Molecular Biology 402, Humana Press (2007)), and Matalon et al (US 2007/0026452).
Filippis disclosed a PCR method for simultaneous detection of Neisseria meningitidis, Haemophilus influenzae, and Streptococcus pneumonia targeting the nspA, P6 and ply genes, respectively (abstract, Table 2, page 338, first paragraph). Filippis did not disclose the primers for these targets recited in the instant claims.
Regarding primers and probes, An taught at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y

Therefore, An not only taught designing primers or probes based on a known sequence, but also taught an algorithm for defining all possible primers or probes of a given length based on a known sequence.  In this respect, An taught that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence.  While An was discussing sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.
Moreover, at the time the invention was made, selecting PCR primers had become a routine task for the ordinary artisan.  Evidence of this can be found throughout the art:
"For example, after the structure and abnormal phenotypic role of the mutant gene are understood, it is a relatively simple matter to design primers for use in PCR to obtain amplified quantities of the gene from individuals for testing." (Liskay et al, column 1, lines 40-45, emphasis provided).
"Those of skill in the art will be able to select specific pairs of PCR primers using routine skill and knowledge in the light of the present disclosure." (La Thangue et al, paragraph [0111], emphasis provided).  It is noted that La Thangue does not teach anything about how to go about selecting primers; hence "in light of the present disclosure" can only be reasonably interpreted to refer to the particular nucleic acid sequences La Thangue disclosed.
PCR primer design is routine in the art and those shown in Table 3 are provided merely for the convenience of the skilled artisan. It will be appreciated that others can be used with equal success." (Choi et al, paragraph [0038], emphasis provided).
"The primers are designed and synthesized in the same manner as conventional PCR primers, which is a routine task for one of skill in the art." (Hermanson et al, paragraph [0236]).
“A number of computer programs that assist primer design are available.  However, for most applications, PCR is sufficiently forgiving in that most primer pairs seem to work.” (Lo, page 3, penultimate paragraph).
Santa Lucia (page 14):

    PNG
    media_image1.png
    373
    862
    media_image1.png
    Greyscale

“Design and selection of suitable probes and primers is routine for the skilled worker.” (Matalon et al, paragraph [0088]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method and primers of Filippis by choosing alternative primers, as one of ordinary skill would have understood from An that all subsequences of a known sequence were prima facie obvious for use as primers (and probes) for detecting a known .

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al (Braz J Infect Dis 20(4):335-341 (2016), IDS ref) in view of An et al (US 2003/0050470), Liskay et al (US 5,922,855), La Thangue et al (US 2002/0028487), Choi et al (US 2002/0061545), Hermanson et al (US 2004/0209241), Lo (Methods in Molecular Biology 336, Humana Press (2006)), Santa Lucia (Methods in Molecular Biology 402, Humana Press (2007)), and Matalon et al (US 2007/0026452) as applied to claims 23, 28, 30, 31, 37 above, and further in view of Redei (US 2012/0094859).
The teachings of Filippis, An, Liskay, La Thangue, Choi, Hermanson, Lo, Santa Lucia, and Matalon have been discussed. These references did not teach or suggest detecting a melting temperature of the amplicons.
Redei taught (paragraph [0054]): “Melting curve analyses and no template control reactions were performed to confirm appropriate target amplification.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined teachings of Filippis, An, Liskay, La Thangue, Choi, Hermanson, Lo, Santa Lucia, and Matalon by performing a melting curve analysis, thereby detecting a melting temperature, in order to confirm appropriate target amplification.

Claims 38 and 41 rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al (Braz J Infect Dis 20(4):335-341 (2016), IDS ref) in view of An et al (US 2003/0050470), Liskay et al (US 5,922,855), La Thangue et al (US 2002/0028487), Choi et al (US 2002/0061545), Hermanson et al (US  as applied to claims 23, 28, 30, 31, 37 above, and further in view of Polansky (US 2004/0023207).
Polansky taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to put the primers suggested by the combined teachings of Filippis and An into a kit to obtain the advantages of kits disclosed by Polansky.
Regarding claim 41, the addition of instructions to a kit does not distinguish over the prior art; see MPEP 2112.01.

Claims 24, 25, 26, 27, 29, 34, 35, 36 is rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al (Braz J Infect Dis 20(4):335-341 (2016), IDS ref) in view of An et al (US 2003/0050470), Liskay et al (US 5,922,855), La Thangue et al (US 2002/0028487), Choi et al (US 2002/0061545), Hermanson et al (US 2004/0209241), Lo (Methods in Molecular Biology 336, Humana Press (2006)), Santa Lucia (Methods in Molecular Biology 402, Humana Press (2007)), and Matalon et al (US 2007/0026452) as applied to claims 23, 28, 30, 31, 37 above, and further in view of Mackay et al (Clinical Microbiology and Infection 10(3):190-212 (2004)) Eurogentec [online] 24 May 2005 [retrieved on 3 November 2013] retrieved from http://web.archive.org/web/20050524042658/http://www.gene-quantification.de/eurogentec-RT-PCR-booklet.pdf.
The teachings of Filippis, An, Liskay, La Thangue, Choi, Hermanson, Lo, Santa Lucia, and Matalon have been discussed. 
prima facie obvious for use as a probe for that sequence, as noted above).
Mackay taught: "PCR is the most commonly used nucleic acid amplification technique for the diagnosis of infectious disease (page 190, sentence spanning columns 1-2).
Mackay taught: "The PCR process can be divided into three steps. First, double-stranded DNA (dsDNA) is separated at temperatures above 90 °C. Second, oligonucleotide primers generally anneal at 50-60 °C, and, finally, optimal primer extension occurs at 70-78 °C" (page 190, column 2).
Mackay taught: "The possibility that, in contrast to conventional PCR, the detection of the amplicon could be visualised as the amplification progressed was a welcome one" (page 191, sentence spanning columns 1-2).
Mackay taught one type of such real-time PCR was based on the use of a dual-fluorophore-labeled oligonucleotide probe, referred to as 5' nuclease, hydrolysis or TaqMan probes (page 194, paragraph spanning columns 1-2).
 Likewise, the design and use of TaqMan probes in particular (the type of probe used by van den Berg) was considered easy, as disclosed in Eurogentec (page 11):

    PNG
    media_image2.png
    183
    866
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the methods and materials suggested by the combined teachings of Filippis and An to add probes, such as the TaqMan probes disclosed by Mackay, since Mackay taught this would allow detection as the amplification progressed. One of ordinary skill would prima facie obvious for use as primers (and probes) for detecting a known sequence, including the probes selected by Applicant, and the disclosure of Eurogentec provides a reasonable expectation of success that one of ordinary skill would have arrived at functional probes.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al (Braz J Infect Dis 20(4):335-341 (2016), IDS ref) in view of An et al (US 2003/0050470), Liskay et al (US 5,922,855), La Thangue et al (US 2002/0028487), Choi et al (US 2002/0061545), Hermanson et al (US 2004/0209241), Lo (Methods in Molecular Biology 336, Humana Press (2006)), Santa Lucia (Methods in Molecular Biology 402, Humana Press (2007)), Matalon et al (US 2007/0026452) and Polansky (US 2004/0023207) as applied to claims 38 and 41 above, and further in view of Mackay et al (Clinical Microbiology and Infection 10(3):190-212 (2004)) Eurogentec [online] 24 May 2005 [retrieved on 3 November 2013] retrieved from http://web.archive.org/web/20050524042658/http://www.gene-quantification.de/eurogentec-RT-PCR-booklet.pdf.
The teachings of Filippis, An, Liskay, La Thangue, Choi, Hermanson, Lo, Santa Lucia, Matalon and Polansky have been discussed. 
These references did not teach or suggest a probe as recited in the instant claims (though An disclosure suggested that, as was the case with primers, any subsequence of a known sequence could be considered prima facie obvious for use as a probe for that sequence, as noted above).
Mackay taught: "PCR is the most commonly used nucleic acid amplification technique for the diagnosis of infectious disease (page 190, sentence spanning columns 1-2).
Mackay taught: "The PCR process can be divided into three steps. First, double-stranded DNA (dsDNA) is separated at temperatures above 90 °C. Second, oligonucleotide primers generally anneal at 50-60 °C, and, finally, optimal primer extension occurs at 70-78 °C" (page 190, column 2).

Mackay taught one type of such real-time PCR was based on the use of a dual-fluorophore-labeled oligonucleotide probe, referred to as 5' nuclease, hydrolysis or TaqMan probes (page 194, paragraph spanning columns 1-2).
 Likewise, the design and use of TaqMan probes in particular (the type of probe used by van den Berg) was considered easy, as disclosed in Eurogentec (page 11):

    PNG
    media_image2.png
    183
    866
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the kit suggested by the combined teachings of Filippis, An, Liskay, La Thangue, Choi, Hermanson, Lo, Santa Lucia, Matalon and Polansky to add probes, such as the TaqMan probes disclosed by Mackay, since Mackay taught this would allow detection as the amplification progressed. One of ordinary skill would have understood from An that all subsequences of a known sequence were prima facie obvious for use as primers (and probes) for detecting a known sequence, including the probes selected by Applicant, and the disclosure of Eurogentec provides a reasonable expectation of success that one of ordinary skill would have arrived at functional probes.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al (Braz J Infect Dis 20(4):335-341 (2016), IDS ref) in view of An et al (US 2003/0050470), Liskay et al (US 5,922,855), La Thangue et al (US 2002/0028487), Choi et al (US 2002/0061545), Hermanson et al (US 2004/0209241),  as applied to claims 38 and 41 above, and further in view of Leutenegger (US 2015/0275294).
The teachings of Filippis, An, Liskay, La Thangue, Choi, Hermanson, Lo, Santa Lucia, Matalon and Polansky have been discussed. 
These references did not teach or suggest a positive control.
Leutenegger disclosed (paragraph [0002]): “Real time PCR has created a revolution in diagnostics, with increased speed, sensitivity and specificity over many other offerings. The components of real time PCR tests can include, e.g., i) master mix (containing enzyme, buffer, and nucleotides), ii) positive controls…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to include positive controls in the kit suggested by the combined teachings of Filippis, An, Liskay, La Thangue, Choi, Hermanson, Lo, Santa Lucia, Matalon and Polansky to ensure that the assay was working properly.

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637